Citation Nr: 0804457	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  04-41 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to 
November 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of January 2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  

In May 2007 the Board remanded the case for further 
evidentiary development.


FINDINGS OF FACT

A heart disability was not manifested during service or 
within one year of separation and is not otherwise related to 
service.


CONCLUSION OF LAW

A heart disability was not incurred in or aggravated by 
service and may not be presumed to have been incurred during 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
supports the claim, or something to the effect that the 
claimant should "submit any additional evidence that 
supports your claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1). 

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  The notice in 
this case predated the rating decision.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the claim for service connection for a heart disability.  In 
a VCAA letter of September 2003 the appellant was provided 
adequate notice as to the evidence needed to substantiate his 
claim.  He was informed of the evidence necessary to 
establish entitlement, what evidence was to be provided by 
the appellant and what evidence the VA would attempt to 
obtain on his behalf; it also in essence told him to provide 
relevant information which would include that in his 
possession.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, notice was not provided until a 
letter of March 2006.  However, the Board finds that the 
appellant's claim is being denied, therefore there can be no 
possibility of prejudice to the appellant even if the 
appellant was not informed of the same in a timely manner.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In connection 
with the current appeal service medical records and VA 
outpatient treatment records have been obtained.  The veteran 
was afforded a VA examination.  The veteran was afforded a 
Travel Board hearing and he did not appear.  Therefore, the 
Board finds that the VA has satisfied its duties to notify 
and to assist the claimant in this case.  No further 
assistance to the appellant with the development of evidence 
is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Legal Criteria and Analysis

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303 (2007).  Service connection for a chronic 
disease such as atherosclerotic coronary heart disease or 
cardiovascular disease, including hypertension, may be 
granted if manifest to a compensable degree within one year 
of separation form service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).  
 
The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection. 38 C.F.R. § 3.303(b) (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board notes the appellant does not assert that 
his claimed disability is a result of combat.  Therefore, the 
provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for 
application in this matter.

An enlistment physical of August 1972 noted the veteran's 
heart as normal.  Chest x-rays were also normal.  Service 
medical records of May 1973 show that the veteran complained 
of chest pain for two days while at rest that was worse with 
exercise or while taking a deep breath.  He was assessed with 
mitral insufficiency.  Service medical records from later 
that month note that the veteran had been under observation 
for heart disease at the cardiovascular clinic and that no 
heart disease was found.  There were normal x-rays and 
electrocardiogram.  

A separation physical of September 1977 notes the veteran's 
heart as normal.  It was noted that the veteran had a 
systolic murmur which was probably benign with no symptoms.  

Private medical treatment records of February 2003 note that 
a stress test revealed a moderately severely reduced 
contractility of the left ventricle.  A cardiac 
catheterization was recommended.  In March 2003 the veteran 
underwent a cardiac catheterization.  He was diagnosed with 
coronary artery disease, and cardiomyopathy, probably 
concentric hypertrophic cardiomyopathy.  In July 2003 he was 
diagnosed with left ventricular hypertrophy.  

Private medical treatment records of March 2005 note a 
systolic ejection murmur.  In July 2005 diagnoses of 
hypertrophic cardiomyopathy by echocardiogram and 
hypertension were noted.  

A VA examination report of June 2007 notes that the veteran 
reported that his mother told him he was born with a heart 
murmur.  Physical examination showed no jugular venous 
distention, regular rate and rhythm without murmurs or 
trills.  It was noted there was a 1-2/6 systolic ejection 
murmur not appreciated on the examination.  No carotid or 
abdominal bruits were auscultated.  Peripheral pulses were 
full and equal bilaterally.  There were no heaves or thrills.  
He was diagnosed with hypertrophic cardiomyopathy by 
echocardiogram documented in the c-file in 2005 with an 
ejection fraction of 60 %, coronary artery disease and 
hypertension.  The examiner noted that while the veteran was 
seen in service for one episode of chest pain that was worse 
with deep breathing.  Since the pain was not typical and the 
veteran reported at the time having been told he had a murmur 
at birth, the veteran was further examined and found to have 
no cardiac disease.  The examiner opined that it is less 
likely as not that the veterans current heart disease is 
related to any symptoms or conditions of service, nor is 
there any indication that service aggravated any previously 
diagnosed condition.  

The veteran is claiming service connection for a heart 
disability.  After a careful review of the evidence of 
record, the Board finds that the preponderance of the 
evidence is against a grant of service connection for a heart 
disability.

The Board notes that in a January 1972 enlistment 
examination, the veteran's heart was normal.  Chest x-rays 
were also normal.  He denied ever having had any heart 
trouble, palpitation or pounding of the heart, high or low 
blood pressure, and pain or pressure in the chest.  Service 
medical records of May 1973 note that the veteran was seen 
for pain in his chest.  A systolic heart murmur was found.  
He underwent a cardiac evaluation and was found not to have 
any heart disease.  A separation physical of September 1977 
notes that the veteran's heart was normal.  Chest x-rays were 
negative.  It was noted that the veteran had a systolic 
murmur, probably benign with no symptoms.   

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  This presumption 
attaches only where there has been an induction examination 
in which the later complained-of disability was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulation provides expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id. at (b)(1).  As noted above, the enlistment 
examination of January 1972 noted the veteran's heart as 
normal.  As no heart problems were noted at entrance, the 
Board finds that the veteran is entitled to the presumption 
of soundness.  

There is inadequate information upon which to conclude that 
the veteran had a heart murmur prior to service and there is 
certainly a lack of clear and unmistakable evidence regarding 
an increase in severity during service.  In essence, there is 
no competent evidence of pre-existing cardiac pathology.

The Board must now determine if his currently diagnosed heart 
disabilities to include hypertension, hypertrophic 
cardiomyopathy, and coronary artery disease are related to 
service.  To that end, the Board notes that it is clear that 
the competent evidence establishes that the veteran's current 
heart disabilities are not related to service.  As noted 
above, in June 2007 the VA examiner opined that "it is less 
likely as not that the veterans current heart disease is 
related to any symptoms or conditions of service, nor is 
there any indication that service aggravated any previously 
diagnosed condition."  Therefore, there is no evidence of a 
nexus to service.  The Board finds the opinion of the VA 
examiner to be the most probative and of highest weight.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  The VA expert had the 
veteran's claims files available for review and had the 
opportunity to examine the veteran.  The VA examiner's 
opinion stands uncontradicted by any other evidence of 
record.  Therefore, a nexus to service has not been 
established.  

Furthermore, the Board notes the remote onset of the heart 
diagnoses.  The first evidence of a diagnosis of a heart 
disease is not until February 2003.  This is more than 30 
years after separation from service.  

The Board is aware that there was an in-service finding of a 
murmur, wit an assessment of mitral insufficiency.  However, 
after observation at a cardiovascular clinic it was 
established that no heart disease was found.  Similarly, 
although a murmur was noted at separation, it was considered 
to be without symptoms and benign.  In other words there was 
no disease, injury or disability.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Equally important 
there is no competent evidence linking the current diagnosis 
to service.  

The only evidence of record of a nexus between the veteran's 
claimed disabilities and service are his own assertions.  
However, as a lay person, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).

Accordingly, the Board finds that service connection is not 
warranted.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  Gilbert, supra.  
The veteran's claim is denied.


ORDER

Service connection for a heart disability is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


